IN THE SUPREME COURT OF TENNESSEE
                               AT NASHVILLE
                     October 1, 2013 Session Heard at Murfreesboro1

                                       IN RE BABY ET AL.

            Appeal by Permission from the Court of Appeals, Middle Section
                         Juvenile Court for Davidson County
               No. 20116298PT150334      Betty K. Adams Green, Judge




                 No. M2012-01040-SC-R11-JV - Filed September 18, 2014


        A man and woman who were unable to have children together entered into a contract
with a woman who consented to act as a surrogate. The surrogate’s husband was also a party
to the contract. The parties contracted for a “traditional surrogacy,” which involves the
artificial insemination of the surrogate, who, after giving birth, is meant to relinquish the
child to the biological father and the intended mother. Prior to the birth of the child, all
parties filed a joint petition asking the juvenile court to declare the paternity of the child,
grant custody to the intended parents, and terminate the parental rights of the surrogate. A
magistrate for the juvenile court granted the petition. Less than a month later, the surrogate
gave birth, and, following the advice of medical personnel, the parties agreed that the
surrogate should breastfeed the child for a short period of time in the interest of providing
the best possible nutrition. When the child was almost one week old, the surrogate filed a
series of motions asking the magistrate to vacate the prior order, set aside the surrogacy
contract, and award her custody. The magistrate denied the motions, the juvenile court judge
upheld the ruling, and the Court of Appeals affirmed. This Court granted the surrogate’s
application for permission to appeal to consider issues of public policy, subject matter
jurisdiction, paternity, custody, and the termination of parental rights.

        After careful consideration of these important questions, we hold that the public policy
of this state does not prohibit the enforcement of traditional surrogacy contracts, but does
impose certain restrictions. As is relevant here, our public policy requires compliance with
the statutory procedures for the termination of parental rights and does not allow parties to
terminate the parental rights of a traditional surrogate through judicial ratification of a


        1
         Oral argument was heard in this case on October 1, 2013, at Middle Tennessee State University in
Murfreesboro, Tennessee, as part of this Court’s S.C.A.L.E.S. (Supreme Court Advancing Legal Education
for Students) project.
surrogacy contract prior to the birth of the child. Accordingly, the contractual provisions in
this case circumventing the statutory procedures for the termination of parental rights are
unenforceable. We further hold that the juvenile court properly exercised jurisdiction over
the issues of paternity and custody. We vacate the portion of the juvenile court’s order
terminating the parental rights of the surrogate, but otherwise affirm the judgments of the
juvenile court and the Court of Appeals. Because the surrogate retains parental rights unless
and until such rights are terminated in a future proceeding, we remand the case to the juvenile
court to address the issues of visitation and child support.

    Tenn. R. App. P. 11 Appeal by Permission; Judgment of the Court of Appeals
    Affirmed in Part and Reversed in Part; Case Remanded to the Juvenile Court

G ARY R. W ADE, C.J., delivered the opinion of the Court, in which J ANICE M. H OLDER,
C ORNELIA A. C LARK, and S HARON G. L EE, JJ., joined. W ILLIAM C. K OCH, J R., J., filed a
concurring opinion.

Shelley S. Breeding and Allison J. Starnes-Anglea (at trial and on appeal), Knoxville,
Tennessee, and Benjamin G. Smith (at trial), Nashville, Tennessee, for the appellant, J.J.E.

Benjamin Papa and Kimberly K. Huguley, Brentwood, Tennessee, for the appellees, L.G. and
A.T.

                                            OPINION

                             I. Facts and Procedural History
       In early 2010, L.G.2 (the “Intended Father”) and A.T. (the “Intended Mother”)
(collectively, the “Intended Parents”),3 both of whom are citizens of Italy, engaged the
services of a surrogacy agency in the United States after discovering that they were
biologically incapable of having a child together. At that time, the Intended Parents had been
in a relationship for some time but had not married because they were waiting for the
Catholic Church to approve the annulment of the Intended Mother’s previous marriage. The


       2
         In order to preserve confidentiality, the Juvenile Court for Davidson County granted a
request by the parties to be referred to by their initials in court records.
       3
         The definition of the term “intended parent” in the area of surrogacy law is “an individual,
married or unmarried, who manifests the intent . . . to be legally bound as the parent of a child
resulting from assisted or collaborative reproduction.” In re F.T.R., 833 N.W.2d 634, 643 (Wis.
2013) (quoting American Bar Association Model Act Governing Assisted Reproductive Technology
§ 102(19) (2008) (alteration in original)).

                                                -2-
surrogacy agency arranged for the Intended Parents to contact J.J.E. (the “Surrogate”) and
her husband, J.M.M., both Tennessee residents.

       The parties decided to go through with a surrogacy arrangement and negotiated the
terms. Each couple was represented by legal counsel during the negotiations. In July of
2010, the Intended Parents, the Surrogate, and the Surrogate’s husband entered into a
contract that provided for the Surrogate to be artificially inseminated by the sperm of the
Intended Father, and, in the event of a successful pregnancy, to relinquish the child to the
custody of the Intended Parents at the time of birth. The contract included the following
terms:

       1. . . . [T]he Intended Parents[] are . . . over the age of twenty-one [and are]
       in a committed, loving, and stable relationship with one another. They desire
       to enter into this Agreement in order to have one or more children that are
       biologically related to one of them, and to take these children into their home
       and raise them as their parents.

       2. The Surrogate . . . is an adult who . . . desires to enter into this Agreement
       in order to assist the Intended Parents to become parents.

       ....

       4. All parties to this Agreement . . . have full capacity to contract for
       themselves.

       5. The purpose of this Agreement is to enable [the Intended Parents] to have
       a child together.

       6. Neither the Surrogate nor the Surrogate’s husband desires to have a parental
       relationship with any child or children born pursuant to this Agreement.
       Despite the fact that the Surrogate’s eggs will be used to help create any child
       or children born pursuant to the Agreement, both she and her husband believe
       that any child or children she delivers as a result of this Agreement is morally,
       biologically, ethically, and contractually the child or children of the Intended
       Parents. In addition, [the] Surrogate states that she does not believe any action
       she takes pursuant to this Agreement makes her a “mother” or “parent” to the
       child or children she delivers. Such actions include, but are not limited to,
       producing eggs (genetic material), gestation, nourishing the child or children
       during pregnancy, making personal choices during the pregnancy that place the
       bests interests of the child or children above her own, and giving birth to the

                                              -3-
child or children. . . .

7. This Agreement in no way constitutes payment for a child, placement of a
child, relinquishment of parental rights, or consent to adoption.

....

11. All parties acknowledge that legal issues surrounding surrogacy are an
unsettled area of law in the state of Tennessee. All parties acknowledge that
statutes regarding domestic relations and court opinions in the area of domestic
relations create certain presumptions and assumptions that are not appropriate
in this matter, including but not limited to:

       a. The woman who gives birth to the child is the child’s “mother.”

       b. The woman who gives birth to a child is obligated to rear and
       support the child, along with her husband, if she is married.

       c. The right to parent and raise a child lies with the woman who gave
       birth to the child and her husband, if she is married.

        The parties acknowledge that these and other presumptions of the law
arise from cases or statutes that do not relate to pregnancies that result from
surrogacy arrangements. The parties . . . desire that any disputes that arise
from or in connection with this Agreement, or that arise from any aspect of
their relationship be resolved by application of the terms of this Agreement
and the intentions of the parties as expressed in this document.

....

18. Avoidance of Parent-Child Bond by Surrogate and by Surrogate’s
Husband – The Surrogate and her husband understand and affirm that, in the
best interests of any child born pursuant to the terms of this Agreement, neither
will attempt to form any parent-child bond with any such child.

19. Legal Recognition of Intended Parents’ Parent-Child Relationship – The
Surrogate and Surrogate’s husband agree that . . . they will cooperate with any
and all legal efforts on the part of the Intended Parents to secure legal
recognition of the Intended Parents’ parent-child relationships with the child
or children the Surrogate will deliver pursuant to this Agreement . . . .

                                       -4-
       ....

       [The Intended Parents] acknowledge that they are both obligated by this
       Agreement to take all necessary steps to finalize the legal recognition of the
       parent-child relationship between them and the child or children . . . .

       22. Custody – The Intended Parents shall take physical custody of the child
       or children immediately upon birth. [The Surrogate] shall execute a Power of
       Attorney if necessary, immediately upon the birth of the child, granting the
       Intended Parents all rights to make all parental decisions relating to the child,
       including all medical decisions, and the right to take the child or children from
       the birthing facility after birth and care for the child or children pending any
       court proceedings that may be necessary to secure legal recognition of the
       parental relationship of the Intended Parents to the child or children born
       pursuant to this Agreement. [The Surrogate] acknowledges that the best
       interest of the child or children is served by the execution of the Power of
       Attorney called for in this paragraph and by the Intended Parents taking
       immediate custody of the child or children.

       ....

       49. . . . If any provision of this Agreement is deemed to be invalid or
       unenforceable by a [c]ourt of competent jurisdiction, such provision shall be
       severable from the remainder of this Agreement. Any invalid or unenforceable
       provision of this Agreement shall not cause the remainder to be invalid or
       unenforceable. Any invalid or unenforceable provision of this Agreement
       deemed invalid or unenforceable due to its scope or breadth shall be deemed
       valid to the extent of the scope or breadth permitted by law.

(Emphasis added.)

       The contract required the Intended Parents to pay the Surrogate for her pain and
suffering, a portion of her legal fees, all medical expenses associated with the pregnancy not
covered by insurance, and various other expenses, such as lost wages, transportation costs,
housing costs, and maternity clothes. The contract further provided that such payments
should “not be construed as a fee for surrendering parental rights to a child pursuant to the
provisions of any statute in the State of Tennessee, or otherwise.” The contract described the
payments by the Intended Parents as “consideration . . . to support the Surrogate during the
course of her pregnancy, and to reimburse her for any expenses or injuries the Surrogate

                                              -5-
incurs in the course of complying with the terms of this Agreement.” The contract also
authorized genetic testing to ensure that the Intended Father was in fact the biological father
and provided that the Intended Parents would be entitled to recover for breach of contract in
the event that anyone else was the biological father.

       As a result of the artificial insemination, the Surrogate became pregnant in April of
2011. Over the course of the pregnancy, the Intended Parents paid the Surrogate
approximately $42,000 to cover her medical and legal fees, and some $31,000 for pain,
suffering, and other expenses related to the pregnancy and birth.

       On November 7, 2011, two months prior to the birth of the child, the Intended Parents,
the Surrogate, and the Surrogate’s husband jointly filed a “Petition to Declare Parentage, to
Ratify Surrogacy Agreement, and to Direct Issuance of Birth Certificate” in the Juvenile
Court for Davidson County. In the petition, the Surrogate and her husband “affirm[ed] that
neither of them [was] an Intended Parent of the [c]hild,” and that they had “explicitly waived
any parental rights they might theoretically have to the [c]hild in the parties’ Agreement.”
The petition was signed by the attorney representing the Intended Parents. Both the
Surrogate and her husband signed as “Pro se Co-Petitioners.” By affidavit, the Surrogate
attested to the following:

       4. I voluntarily entered into the Surrogacy Agreement with [the Intended
       Parents], and the statements contained in that Agreement are true and correct.

       5. An important part of my agreement with the [Intended Parents] is that I do
       not intend or desire to be a parent to the child who is the subject of the
       Agreement.

       6. My sole purpose in undergoing the [artificial insemination] procedure was
       to facilitate the formation of the [Intended Parents’] family.

       ....

       10. I am asking the [c]ourt to recognize [the Intended Parents] as the only
       legal parents of the child.

       ....

       12. I believe it is in the child’s best interest for [the Intended Parents] to be
       declared the legal parents of the child and for the [c]ourt to ratify the
       Surrogacy Agreement so that the [Intended Parents] can raise the child whom

                                              -6-
       they have brought into the world.

(Emphasis added.)

        On December 21, 2011, seventeen days prior to the birth of the child, a juvenile court
magistrate (the “Magistrate”) issued an order approved by all parties (the “Consent Order”),
which “forever terminated” the “rights and responsibilities that the [Surrogate and her
husband] might theoretically claim with regard to the [c]hild, if any,” and further declared
the child to be “the lawful child of” the Intended Father, and that the Intended Parents be
entitled to “full legal and physical custody of the [c]hild immediately upon birth.” The
Consent Order included the following findings of fact:

       3. [The Intended Father] is . . . the genetic and biological father of the [c]hild.

       ....

       7. Pursuant to the Agreement and the parties’ intent evidenced in the
       Agreement, the [Intended Parents] should have the sole right to physical and
       legal custody of the [c]hild immediately upon birth.

       ....

       9. The anticipated birth of the [c]hild is a surrogate birth pursuant to
       [Tennessee Code Annotated section] 36-[1-]102(48)(A)(ii).

       ....

       11. [The Intended Father] is the legal father of the [c]hild with all associated
       rights and responsibilities for the [c]hild immediately upon birth . . . .

       12. The Surrogate is not the intended parent of the [c]hild despite the fact that
       she is the genetic and biological mother of the child.

       13. The Surrogate is not a legal parent of the [c]hild and has no rights or
       responsibilities associated with the [c]hild immediately upon birth.

       ....

       17. All rights and responsibilities surrounding the impending birth of the
       [c]hild have been properly addressed through these proceedings, and all

                                              -7-
       necessary documents for the determination of parentage have been filed with
       the [c]ourt.

       18. Entry of this Order is in the best interest of the [c]hild.

        On January 7, 2012, the Surrogate gave birth to a girl, J.M.G. (the “Child”). The
Intended Parents were present for the birth. Afterward, however, the Intended Mother
returned to Italy to care for her own mother and the mother of the Intended Father, both of
whom were ill. Following the advice of medical personnel, the Intended Father and the
Surrogate agreed that the Surrogate should breastfeed the Child for a short period of time in
the interest of ensuring the best possible nutrition for the Child. For several days following
the birth, the Surrogate kept and nursed the Child, and the Intended Father assisted daily in
the care of the Child.

       Less than a week after the birth, the Surrogate obtained new counsel and filed a
“Motion to Alter or Amend” the Consent Order pursuant to Tennessee Rule of Civil
Procedure 59.04 and sought an “Emergency . . . Ex Parte Restraining Order and Injunction,”
claiming that because the Intended Parents had not yet married, “the birth of [the] Child did
not meet the requirements of a ‘surrogate birth’ under Tennessee law.” She asked the
Magistrate to vacate the Consent Order, grant the Surrogate temporary custody, and enter an
injunction prohibiting the Intended Parents from removing the Child from the jurisdiction.
On the same day the motions were filed, the Magistrate conducted a hearing, denied
injunctive relief, and reserved ruling on the motion to alter or amend. The Magistrate further
ordered the Surrogate to relinquish physical custody of the Child to the Intended Father.4

       On January 27, 2012, some three weeks after the birth, the Surrogate filed a third
motion, seeking to set aside the Consent Order pursuant to Tennessee Rule of Civil
Procedure 60.02. She again asked the Magistrate to grant her relief on the basis that the
unmarried status of the Intended Parents precluded enforcement of the contract. Meanwhile,
on the same date, the Intended Parents were married in Williamson County. Following a
hearing, the Magistrate denied the Surrogate’s Rule 59.04 and Rule 60.02 motions. The
Surrogate appealed to the juvenile court, which affirmed the Magistrate’s rulings. See Tenn.
Code Ann. § 37-1-107(e) (2014) (providing for a hearing in the juvenile court on matters
decided by a magistrate).

       On further appeal to the Court of Appeals, the Surrogate argued (1) that the juvenile

       4
        Although the record is not clear as to the date that the Intended Father received physical
custody of the Child, the record indicates that the Child now resides with the Intended Parents in
Italy.

                                               -8-
court lacked subject matter jurisdiction; (2) that the surrogacy contract was invalid because
the Intended Parents were not married at the time of the contract; (3) that the juvenile court
should have set aside the Magistrate’s termination of the Surrogate’s parental rights because
she had not been represented by counsel at the time of termination; and (4) that the juvenile
court should have set aside the award of custody because the Magistrate had failed to
properly determine the best interests of the Child. In re Baby, No. M2012-01040-COA-R3-
JV, 2013 WL 245039, at *3 (Tenn. Ct. App. Jan. 22, 2013). The Court of Appeals rejected
each of these claims and affirmed the judgment of the juvenile court. Id. at *7. Because this
matter involves issues of first impression related to surrogacy contracts, we granted the
Surrogate’s application for permission to appeal.

           II. Standards of Review and Principles of Statutory Interpretation
        The issues before this Court involve different standards of review. Initially, subject
matter jurisdiction presents a question of law, which this Court reviews de novo without a
presumption of correctness. Chapman v. DaVita, Inc., 380 S.W.3d 710, 712-13 (Tenn. 2012)
(quoting Northland Ins. Co. v. State, 33 S.W.3d 727, 729 (Tenn. 2000)). Our review of a
ruling on a motion brought pursuant to Rule 59.04 or Rule 60.02, however, is limited. This
Court may reverse only if the trial court has abused its discretion. Discover Bank v. Morgan,
363 S.W.3d 479, 487 (Tenn. 2012); Henry v. Goins, 104 S.W.3d 475, 482 (Tenn. 2003). A
trial court abuses its discretion only when it applies an incorrect legal standard, reaches an
illogical result, commits clear error in its assessment of the evidence, or relies upon flawed
reasoning that results in an injustice. Armbrister v. Armbrister, 414 S.W.3d 685, 693 (Tenn.
2013) (quoting Gonsewski v. Gonsewski, 350 S.W.3d 99, 105 (Tenn. 2011)).

       Further, each of the issues presented involves the interpretation of a statute or rule.
The standard of review for statutory construction is de novo. State v. Edmondson, 231
S.W.3d 925, 927 (Tenn. 2007). When interpreting statutes, our primary function is to carry
out legislative intent without broadening the statute beyond its intended scope. Houghton
v. Aramark Educ. Res., Inc., 90 S.W.3d 676, 678 (Tenn. 2002). When a statute is clear,
courts simply apply the plain meaning without complicating the task. Eastman Chem. Co.
v. Johnson, 151 S.W.3d 503, 507 (Tenn. 2004). “When a statute is ambiguous, however, we
may reference the broader statutory scheme, the history of the legislation, or other sources.”
Colonial Pipeline Co. v. Morgan, 263 S.W.3d 827, 836 (Tenn. 2008). We must presume that
every word in a statute has meaning and purpose and should be given full effect so long as
the obvious intention of the General Assembly is not violated by doing so. In re C.K.G., 173
S.W.3d 714, 722 (Tenn. 2005) (quoting Marsh v. Henderson, 424 S.W.2d 193, 196 (Tenn.
1968)). “[A] construction which places one statute in conflict with another is to be avoided,
and we must endeavor to resolve any possible conflict between statutes in favor of each other
in order to provide a harmonious operation of laws.” Lovlace v. Copley, 418 S.W.3d 1, 20
(Tenn. 2013) (Graham v. Caples, 325 S.W.3d 578, 582 (Tenn. 2010)). Finally, when

                                             -9-
interpreting a rule of civil procedure, we apply these same principles of statutory construction
and the same standard of review. Lind v. Beaman Dodge, Inc., 356 S.W.3d 889, 895 (Tenn.
2011) (quoting Thomas v. Oldfield, 279 S.W.3d 259, 261 (Tenn. 2009)).

                                         III. Analysis
       The Surrogate first maintains that juvenile courts lack jurisdiction over surrogacy
cases. In the alternative, she asserts that, because the Intended Parents were not married at
the time the surrogacy contract was created, they failed to comply with the surrogacy statute.
Absent compliance with the surrogacy statute, she argues, the juvenile court erred by
awarding custody without properly considering the best interests of the Child and by
terminating her parental rights when she lacked legal representation. The Intended Parents
argue to the contrary and seek an award for the attorneys’ fees they have incurred in this
appeal. Before addressing the issues presented by the parties, we will provide a brief
overview of the development of surrogacy law in Tennessee and other states, and consider
whether the public policy of our state prohibits the enforcement of a contract for a traditional
surrogacy.

                                        A. Surrogacy
       Surrogacy is generally defined as “[t]he process of carrying and delivering a child for
another person.” Black’s Law Dictionary 1582 (9th ed. 2009). Surrogacy agreements are
divided into two broad categories: (1) traditional surrogacy, “in which a woman provides her
own egg, which is fertilized by artificial insemination, and carries the fetus and gives birth
to a child for another person”; and (2) gestational surrogacy, “in which one woman (the
genetic mother) provides the egg, which is fertilized, and another woman (the surrogate
mother) carries the fetus and gives birth to the child.” Id.; see also In re C.K.G., 173 S.W.3d
at 720 (defining traditional and gestational surrogacy); In re F.T.R., 833 N.W.2d at 643
(identifying traditional and gestational as the “two broad categories of surrogacies”); 7
Samuel Williston, Treatise on the Law of Contracts § 16:22 (Richard A. Lord ed., 4th ed.
1992 & Supp. 2013) [hereinafter Williston].5 The key distinction is that a traditional


       5
       While courts have remained fairly consistent in their definition of traditional surrogacy, a
number of different types of gestational surrogacy have been identified. As observed by one
commentator,

       Births resulting from the use of a surrogate parent include primarily one of the
       following arrangements: a traditional surrogacy arrangement wherein a surrogate
       mother is injected with the sperm of the husband or partner of a woman who is
       unable to become pregnant; a gestational surrogacy arrangement wherein a woman’s
       eggs can be retrieved and inseminated with her partner’s sperm and transferred to the
                                                                                     (continued...)

                                               -10-
surrogate is the biological mother of the child, whereas a gestational surrogate has no genetic
relation to the child. In re C.K.G., 173 S.W.3d at 720. Similarly, while in a traditional
surrogacy the intended mother has no genetic relation to the child, the intended mother in a
gestational surrogacy may be the biological mother. Id. (“A traditional surrogate mother . . .
has a genetic connection to the child whom she nonetheless bears on behalf of others.”);
Blackburn, 39 U. Mem. L. Rev. at 352 (“In traditional surrogacy, the intended mother has
no genetic connection with the child. . . . In gestational surrogacy, the child is genetically
related to both the intended father and the intended mother.”).

        Surrogacy agreements—particularly traditional surrogacies—have presented
numerous legal obstacles, which states have dealt with in different ways. In several states,
courts have been required “to muddle through the surrogacy thicket” without legislative
guidance, 7 Williston § 16:22, resulting in a significant divergence of opinion as to the
propriety of traditional surrogacy contracts, compare In re Baby M, 537 A.2d 1227, 1240
(N.J. 1988) (concluding that traditional surrogacy contracts conflict with public policy as
demonstrated by several state statutes related to adoption, custody, and termination of
parental rights), with Surrogate Parenting Assocs., Inc. v. Commonwealth ex rel. Armstrong,
704 S.W.2d 209, 211 (Ky. 1986) (concluding that a surrogate parenting arrangement did not
violate a statute that prohibited “the buying and selling of children”), superseded by statute,
Ky. Rev. Stat. Ann. § 199.590(4), and In re F.T.R., 833 N.W.2d at 638 (concluding that,
aside from provisions concerning the termination of parental rights, traditional surrogacy
contracts are enforceable unless enforcement is contrary to the best interests of the child); see
also J.F. v. D.B., 879 N.E.2d 740, 741-42 (Ohio 2007) (“[N]o public policy is violated when
a gestational-surrogacy contract is entered into, even when one of the provisions requires the

       5
        (...continued)
       uterus of another woman for gestation and birth; a gestational surrogacy with egg
       donation wherein a woman can be the gestational and birth mother as a result of a
       surrogate donor’s egg being fertilized by the sperm of her husband or fertilized by a
       sperm donor; and a gestational egg and sperm donor surrogacy arrangement wherein
       a surrogate mother carries an embryo made of a donor egg that has been fertilized by
       another donor sperm. Further, developing technology includes the possibility of
       additional methods of reproduction such as the use of donor eggs altered to include
       the woman’s genetic material.

Ardis L. Campbell, Annotation, Determination of Status as Legal or Natural Parents in Contested
Surrogacy Births, 77 A.L.R. 5th 567, § 2[a] (2000); see also Christen Blackburn, Note, Family
Law—Who Is a Mother? Determining Legal Maternity in Surrogacy Arrangements in Tennessee,
39 U. Mem. L. Rev. 349, 352 (2009) [hereinafter Blackburn, 39 U. Mem. L. Rev.] (dividing
surrogacy agreements into the categories of “traditional surrogacy, gestational surrogacy, and donor
surrogacy”).

                                               -11-
gestational surrogate not to assert parental rights regarding children she bears that are of
another woman’s artificially inseminated egg.”).

        In approximately one-third of the states, legislatures have enacted statutes addressing
surrogacy, the majority of which fall into one of three categories. First, some states have
legislatively prohibited all surrogacy contracts, declaring their terms unenforceable and, in
some instances, imposing criminal penalties for those who attempt to enter into or assist in
creating such a contract. See, e.g., D.C. Code §§ 16-401(4)(A)–(B), -402(a) (prohibiting all
“[s]urrogate parenting contracts” as defined by statute); Mich. Comp. Laws Ann. §§
722.851–.863 (declaring surrogate parentage contracts, as defined by statute, to be “void and
unenforceable” and imposing criminal penalties for participation in a “surrogate parentage
contract for compensation” or a surrogacy contract involving a surrogate who is an
unemancipated minor or who has a “a mental illness or developmental disability”). A second
category of states prohibit only certain types of surrogacy contracts—typically those
involving a traditional surrogacy. See, e.g., Ky. Rev. Stat. Ann. § 199.590(4) (prohibiting
traditional surrogacy contracts, as defined by statute, without addressing gestational
surrogacies); N.D. Cent. Code §§ 14-18-05, -08 (declaring traditional surrogacy agreements
void but allowing gestational surrogacies by providing that “[a] child born to a gestational
carrier is a child of the intended parents for all purposes and is not a child of the gestational
carrier and the gestational carrier’s husband, if any”). Finally, states in the third category
authorize both traditional and gestational surrogacy contracts, subject to regulation and
specified limitations. See, e.g., N.H. Rev. Stat. Ann. §§ 168-B:1 to -B:32 (generally
permitting traditional and gestational surrogacy agreements subject to certain conditions,
including a traditional surrogate’s right to revoke the agreement within seventy-two hours
of birth); Va. Code Ann. §§ 20-156 to 20-165 (generally permitting surrogacy contracts, as
defined by statute, and providing a multi-step process for judicial pre-approval of such
contracts); Wash. Rev. Code Ann. §§ 26.26.210–.260 (generally permitting traditional and
gestational surrogacy agreements but prohibiting compensation beyond reasonable expenses
and agreements involving a surrogate who is “an unemancipated minor female or a female
diagnosed as having an intellectual disability, a mental illness, or developmental disability”).6




       6
           The two most commonly cited model acts dealing with surrogacy agreements are the
American Bar Association Model Act Governing Assisted Reproductive Technology (2008) and
article 8 of the Uniform Parentage Act (2002), drafted by the National Conference of Commissioners
on Uniform State Laws. Both of these model acts fall into the third category of surrogacy statutes,
allowing traditional and gestational surrogacy contracts subject to extensive regulation that includes
judicial pre-approval, limits on compensation, and provisions concerning the revocation rights of the
parties to the agreement.

                                                -12-
        Tennessee has a unique surrogacy statute that does not fit into any of the three
categories described above. Housed in the “Definitions” section of the statutory chapter
titled “Adoption,” Tennessee’s surrogacy statute provides, in its entirety, as follows:

       (48)(A) “Surrogate birth” means:

              (i) The union of the wife’s egg and the husband’s sperm, which are then
              placed in another woman, who carries the fetus to term and who,
              pursuant to a contract, then relinquishes all parental rights to the child
              to the biological parents pursuant to the terms of the contract; or

              (ii) The insemination of a woman by the sperm of a man under a
              contract by which the parties state their intent that the woman who
              carries the fetus shall relinquish the child to the biological father and
              the biological father’s wife to parent;

       (B) No surrender pursuant to this part is necessary to terminate any parental
       rights of the woman who carried the child to term under the circumstances
       described in this subdivision (48) and no adoption of the child by the
       biological parent(s) is necessary;

       (C) Nothing in this subdivision (48) shall be construed to expressly authorize
       the surrogate birth process in Tennessee unless otherwise approved by the
       courts or the [G]eneral [A]ssembly.

Tenn. Code Ann. § 36-1-102(48)(A)–(C) (2014).

        The General Assembly passed this statute as only one of many modifications to our
adoption laws in the mid-1990s. In re Swanson, 2 S.W.3d 180, 183-85 (Tenn. 1999)
(discussing the history of Tennessee’s adoption code); see generally Monica L. Allie, The
New Adoption Law in Tennessee: A Controversial Sweeping Reform, 32 Tenn. B.J. 18
(1996). In 1993, surrogacy emerged as a topic to be considered by a special commission (the
“Commission”) created by the Senate “to study the adoption laws of Tennessee and to
recommend any necessary legislative revisions.” Resolution of May 19, 1993, SJR 17, 1993
Tenn. Pub. Acts 1050, 1050. The Commission addressed surrogacy in a meeting held on
December 20, 1993, and heard testimony from a private social worker who was considering
the use of a gestational surrogate in order to have a child. The social worker expressed
frustration that as the provider of the egg, she might be required to pursue an adoption in
order to secure legal recognition as the child’s mother. She suggested that where the
intended parents are the suppliers of the egg and the sperm, they should be considered

                                             -13-
“parents outright.” She added that it would be “natural,” however, to require an intended
mother in a traditional surrogacy to adopt.

       Nearly a year later, the Commission issued a Draft Revision to the Adoption Code,
dated November 28, 1994, which included the following provision:

               “Surrogate birth” means the union of the wife’s egg and the husband’s
       sperm which are then placed in another woman who carries the fetus to term
       and, pursuant to a contract, relinquishes the child to the biological parents
       pursuant to the terms of the contract. No surrender pursuant to this part is
       necessary to terminate any maternal parental rights of the woman who carried
       the child to term under these circumstances and no adoption by the biological
       parents is necessary. Nothing herein shall be construed to make legal the
       surrogate birth process in Tennessee unless otherwise approved by the courts
       of the [G]eneral [A]ssembly.

This definition of surrogate birth described only a gestational arrangement and made no
reference to traditional surrogacy. During a meeting held on December 8, 1994, a
Commission member commented that the Commission, while providing a definition for
gestational surrogacy, had otherwise been unable to comprehensively address surrogacy, and
that, in his opinion, the subject warranted further consideration apart from the adoption
statutes.

       Discussions during the December 8, 1994 meeting and a subsequent meeting on
January 25, 1995, reflected a similar result, with the Commission ultimately deciding to leave
for future consideration the complexities related to surrogacy. Several members of the
Commission expressed concern that the definition in the Draft Revision encompassed only
the most common meaning of gestational surrogacy and suggested the addition of language
defining traditional surrogacy. By that point, bills had been introduced in both the Senate
and the House designed to adopt the revisions recommended by the Commission, which were
amended to include the following definition of traditional surrogacy: “The insemination of
a woman by the sperm of a man under a contract by which the parties state their intent that
the woman who carries the fetus shall relinquish the child to the biological father and the
biological father’s wife to parent.”7 Following several additional amendments unrelated to
surrogacy, the General Assembly enacted the proposals as part of its overhaul of the adoption
code. See Act of May 26, 1995, ch. 532, 1995 Tenn. Pub. Acts 951 (codified as amended
at Tenn. Code Ann. §§ 36-1-101 to -206 (2014)).

       7
         This is the definition currently codified at Tennessee Code Annotated section
36-1-102(48)(A)(ii).

                                            -14-
        Several months later, the General Assembly created an ad hoc legislative committee
(the “Ad Hoc Committee”) to evaluate the changes to the adoption code. On August 24,
1995, the Ad Hoc Committee heard testimony from a pediatric geneticist who suggested that
gestational surrogates, as the women who carry and give birth to the child, had a potential
basis to claim the status of a “biological parent” under the statutory definition of that term.8
A member of the Commission disagreed, observing that the definition of “biological parent”
in the newly adopted statute would not apply in the case of a gestational surrogacy and that
an adoption would only be necessary in a traditional surrogacy. The Ad Hoc Committee took
no action in response other than to recommend that the General Assembly consider whether
the surrogacy definition was consistent with the other provisions of the adoption code.

                              B. Public Policy of Tennessee
       Since the enactment of Tennessee Code Annotated section 36-1-102(48), the General
Assembly has not further addressed the propriety of traditional surrogacies. Because this
“most fundamental question[]” has not been otherwise resolved, 7 Williston § 16:22, the
determination of whether public policy prohibits the enforcement of a traditional surrogacy
contract has become the obligation of this Court.

                                1. Principles of Public Policy
        As a general principle, courts have not only the authority but also the responsibility
to invalidate a private contract that is contrary to the public policy of this state. Baugh v.
Novak, 340 S.W.3d 372, 382 (Tenn. 2011) (citing 5 Williston § 12:3). This authority,
however, must be exercised with caution out of respect for the right of individuals to strike
their own bargains, free from unnecessary interference and with the expectation that the
courts will enforce a contract between competent parties. Id. at 383 (“[T]his Court has often
‘held that public policy is best served by freedom of contract. . . .’” (second alteration in
original) (quoting Chazen v. Trailmobile, Inc., 384 S.W.2d 1, 3 (Tenn. 1964))); see also
Moyers v. City of Memphis, 186 S.W. 105, 109 (Tenn. 1916) (“[I]f there is one thing which
more than another public policy requires, it is that [persons] of full age and competent
understanding shall have the utmost liberty of contracting, and that their contracts, when
entered into freely and voluntarily, shall be held sacred, and shall be enforced by courts of
justice.” (quoting Printing & Numerical Registering Co. v. Sampson, (1875) 19 L.R. Eq. 462
(Ch.) 465)).




       8
         Then, as now, biological parents were defined as “the woman and man who physically or
genetically conceived the child who is the subject of the adoption or termination proceedings or who
conceived the child who has made a request for information pursuant to this part.” Act of May 26,
1995, ch. 532, § 1, 1995 Tenn. Pub. Acts 951, 955 (codified at Tenn. Code Ann. § 36-1-102(10)).

                                               -15-
       In order to strike the proper balance between freedom of contract and competing
policy interests, we have held that a contract is unenforceable on public policy grounds only
when its terms clearly violate the public policy of our state. Baugh, 340 S.W.3d at 383-84.
“[T]he public policy of Tennessee ‘is to be found in its constitution, statutes, judicial
decisions and applicable rules of common law.’” Cary v. Cary, 937 S.W.2d 777, 781 (Tenn.
1996) (quoting Crawford v. Buckner, 839 S.W.2d 754, 759 (Tenn. 1992)). In assessing
whether a contract is inconsistent with public policy, courts may consider the purpose of the
contract, whether any violation is inherent in the contract itself, as opposed to merely a
collateral consequence, and, finally, whether the enforcement of the contract will have a
detrimental effect on the public. Baugh, 340 S.W.3d at 383-84.

                                  2. The Surrogacy Statute
        The surrogacy statute includes the caveat that none of its provisions “shall be
construed to expressly authorize the surrogate birth process in Tennessee unless otherwise
approved by the courts or the [G]eneral [A]ssembly.” Tenn. Code Ann. § 36-1-102(48)(C).
In In re C.K.G., decided in 2005, this Court, while addressing the legal standing of an
intended mother who gave birth using the eggs of an anonymous donor, described section
36-1-102(48)(C) as reflective of “a neutral legislative stance as to the validity and
enforceability of surrogacy arrangements.” 173 S.W.3d at 723 n.6.9 Because “neutral”
legislation cannot be interpreted as expressing a policy against the agreements defined in the
surrogacy statute, our Court of Appeals ruled in this case that the surrogacy statute did not
establish a public policy prohibiting traditional surrogacy agreements. See In re Baby, 2013
WL 245039, at *4. We agree.

      The legislative history of the statute, as previously outlined, confirms the absence of
any policy against traditional surrogacy. The Commission, tasked with recommending
changes to the adoption code, proposed the statutory definition in response to the question
of when an adoption should be required for children born pursuant to gestational surrogacy


       9
          In re C.K.G. involved an arrangement referred to as “gestational surrogacy with egg
donation,” which entails “a woman carr[ying] and giv[ing] birth to a child as a result of fertilization
and implantation of a third-party donor’s egg.” Id. at 720. There was no surrogacy contract in In
re C.K.G., and the surrogate was the intended mother, whereas the biological mother had no further
involvement following the donation of her egg. See id. Resolving a parentage dispute between the
surrogate and her ex-boyfriend (the biological father), the Court adopted a multi-factor test for
determining the maternal rights of the surrogate, ultimately concluding that she had standing to bring
a parentage action against the father and to seek custody of their triplets. See id. at 727-30. The
dispute in In re C.K.G. did not involve the question of whether surrogacy contracts are enforceable,
and the ruling did not apply to a dispute between a surrogate and intended parents in a traditional
surrogacy arrangement. Id. at 730.

                                                 -16-
agreements. The Commission expressed the view that the subject would require more study
before the General Assembly could address it in a comprehensive fashion. Thus, the
legislative history of the statute demonstrates that the General Assembly chose not to adopt
a policy prohibiting the enforcement of traditional surrogacy contracts when it passed the
surrogacy statute in 1995 and, since then, has declined to speak further on the subject.10

         3. Statutes Prohibiting Unlicensed Adoption and the Sale of Children
       We next consider the policy implications of Tennessee Code Annotated section
36-1-108, which prohibits unregulated adoption, and section 36-1-109, which imposes
criminal penalties for illegal payments in connection with the surrender of a child or “the
placement of a child for adoption.” Section 36-1-108(a) provides that “[n]o person,
corporation, agency, or other entity, except the [Department of Children’s Services] or a
licensed child-placing agency or licensed clinical social worker . . . shall engage in the
placement of children for adoption.” The statute further provides that “placement of a child
or children for adoption” occurs when

       (b) . . . a person, corporation, agency, or other entity is employed, contracted,
       or engaged, in any manner for any remuneration, fee, contribution, or thing of
       value, of any type by, or on behalf of, any person:

               (1) In the selection of prospective adoptive parents for a child by
               determining the relative qualifications of prospective adoptive parents
               in a decision by that person, corporation, agency, or other entity to
               place any child or children, including specifically, but not limited to,
               the preparation of home studies, preliminary home studies, court reports
               for surrenders or adoptions, or the provision of supervision of a child
               in an adoptive home as part of the adoptive process; or

               (2)(A) In the business of arranging services or assistance directed
               primarily, and not as an incidental part of its primary business, toward
               bringing to or placing with prospective adoptive parents a child or
               children for the purpose of foster care leading to adoption or as an
               adoptive placement for a child or children, including, but not limited to,
               advertising for such services, accepting clients for a fee, or providing


       10
         Although the concurring opinion by Justice Koch implies that nothing can be gleaned from
Tennessee Code Annotated section 36-1-102(48) or its history, our General Assembly, when
addressing the issue, clearly chose not to prohibit surrogacy contracts, despite the opportunity to do
so. Our responsibility is to interpret the law as written. Our conclusion does not preclude the
General Assembly from considering the public policy issue at some point in the future.

                                                -17-
              any placing services for a fee.

              (B) Nothing in subdivision (b)(2)(A) shall include the provision of
              reasonable and necessary legal services related to the adoption
              proceedings, or medical or counseling services for the child or the
              parent in connection with the child’s birth or in connection with the
              parent’s decision to relinquish the child for adoption or for counseling
              services for the prospective adoptive parents.

Tenn. Code Ann. § 36-1-108(b)(1)–(2). Section 36-1-109 provides, in pertinent part, as
follows:

       (a) It is unlawful for any person, corporation, agency, or other entity other than
       the [Department of Children’s Services] or a licensed child-placing agency or
       licensed clinical social worker . . . that is subject to regulation by the
       department to:

              (1)(A) Charge or receive from or on behalf of any person or persons
              legally adopting or accepting a child for adoption any remuneration,
              fee, contribution, or thing of value whatsoever for rendering any service
              described in [section] 36-1-108 in connection with the placement of
              such child for adoption or in connection with the placement of such
              child for foster care or adoption with one other than the child’s
              parent(s) other than that now or hereafter allowed by law;

              ....

              (2) Sell or surrender a child to another person for money or anything of
              value; and it is unlawful for any person to receive such minor child for
              such payment of money or thing of value . . . ;

              (3) Having the rights and duties of a parent or guardian with respect to the care
              and custody of a minor child, assign or transfer such parental or guardianship
              rights for the purpose of, incidental to, or otherwise connected with, selling or
              offering to sell such rights and duties for money or anything of value; or

              (4) Assist in the commission of any acts prohibited in subdivision (a)(1),
              (a)(2), or (a)(3).

Id. § 36-1-109(a)(1)–(4) (emphasis added). The statute also describes the types of payments

                                             -18-
that are permitted:

       (B)(i) This section shall not be construed to prohibit the payment by any
       interested person of reasonable charges or fees for hospital or medical services
       for the birth of the child, or for medical care and other reasonable birth-related
       expenses for the mother and/or child incident thereto, for reasonable
       counseling fees for the parents or prospective adoptive parents and/or child,
       for reasonable legal services or the reasonable costs of legal proceedings
       related to the adoption of any child or for reasonable, actual expenses for
       housing, food, maternity clothing, child’s clothing, utilities or transportation
       for a reasonable period not to exceed ninety (90) days prior to or forty-five
       (45) days after the birth or surrender or parental consent to the adoption of the
       child, unless a court with jurisdiction for the surrender or adoption of a child,
       based upon detailed affidavits of a birth mother and the prospective adoptive
       parents and such other evidence as the court may require, specifically approves
       in a written order, based upon a motion filed by the prospective adoptive
       parents for that purpose, any expenses specifically allowed in this subdivision
       (a)(1)(B) for a period prior to or after the periods noted above.

       (ii) Such expenses must be incurred directly in connection with the maternity,
       birth, and/or placement of the child for adoption, or for legal services or for
       costs of legal proceedings directly related to the adoption of the child, or for
       counseling for a period of up to one (1) year for the parent who surrenders the
       child or consents to the adoption of the child;

       (iii) The payment for such expenses may only be for expenses or costs actually
       incurred during the periods permitted in subdivisions (a)(1)(B)(i) and (ii). This
       shall not be construed to prohibit the actual payment or receipt of payment for
       such expenses or costs after those periods that were actually incurred during
       those periods.

Id. § 36-1-109(a)(1)(B)(i)–(iii) (emphasis added). A violation of section 36-1-109 is a Class
C felony. Id. § 36-1-109(b).

        Courts in other jurisdictions have arrived at different conclusions as to whether their
“baby-selling” statutes evince a policy against traditional surrogacy contracts. In In re Baby
M, the New Jersey Supreme Court held that a traditional surrogacy contract ran afoul of a
state law that prohibited “paying or accepting money in connection with any placement of
a child for adoption.” 537 A.2d at 1240 & n.4. The intended parents agreed to pay $10,000
to the surrogate, unconnected with expenses related to the birth, upon the surrender of the

                                             -19-
child by the surrogate and the termination of her parental rights. Id. New Jersey’s highest
court ruled that because the intended parents had paid for the adoption of a child and the
surrogate had accepted payment for the adoption, the contract “worked to frustrate the goals
of the statute.” Id. at 1241. In contrast, the Kentucky Supreme Court concluded that a
traditional surrogacy contract did not conflict with a state law prohibiting the “purchase of
any child for the purpose of adoption or any other purpose, including termination of parental
rights.” Armstrong, 704 S.W.2d at 211 & n.2 (quoting Ky. Rev. Stat. Ann. § 199.590(2)
(1984) (amended 1998)). The Kentucky court found that “fundamental differences”
distinguish traditional surrogacy arrangements from “the buying and selling of children as
prohibited by” the state baby-selling statute, most notably the fact that in a traditional
surrogacy, unlike the typical adoption scenario, “the agreement to bear the child is entered
into before conception.” Id. at 211. The Kentucky court further observed that “[t]he process
is not biologically different from the reverse situation where the husband is infertile and the
wife conceives by artificial insemination.” Id. at 212.

        Our conclusion is that neither Tennessee Code Annotated section 36-1-108 nor section
36-1-109 establishes a public policy prohibiting the enforcement of traditional surrogacy
contracts. The primary policy consideration underlying statutes such as sections 36-1-108
and -109 is to prevent “commercial considerations from overwhelming prospective mothers.”
7 Williston § 16:22. As stated in Armstrong, this concern is mitigated considerably when the
agreement to bear the child occurs prior to the surrogate becoming a “prospective mother,”
as is the case with traditional surrogacy agreements. See 704 S.W.2d at 211; see also In re
Baby Girl L.J., 505 N.Y.S.2d 813, 817 (Sur. Ct. 1986) (finding that a traditional surrogacy
agreement “was not contemplated by . . . the New York legislature when it enacted [the
statute] prohibiting payments in connection with an adoption”). Although a traditional
surrogacy agreement may culminate in an adoption by the intended mother, the nature of the
payment in the context of surrogacy is different because, as commentators have observed,
a surrogate is typically “paid to help create a child, not to ‘sell’ one she is already carrying.”
Jennifer L. Watson, Growing a Baby for Sale or Merely Renting a Womb: Should Surrogate
Mothers Be Compensated for Their Services?, 6 Whittier J. Child & Fam. Advoc. 529, 547
(2007) [hereinafter Watson, 6 Whittier J. Child & Fam. Advoc.]; Stacy Christman Blomeke,
Note, A Surrogacy Agreement That Could Have and Should Have Been Enforced: R.R. v.
M.H., 689 N.E.2d 790 (Mass. 1998), 24 U. Dayton L. Rev. 513, 529 (1999). This distinction
is consistent with our statute, which prohibits payment in exchange for the surrender of a
child but is silent as to payment for the services of a surrogate in the conception of a child.
See Tenn. Code Ann. § 36-1-109(a)(2).

       Although sections 36-1-108 and -109 do not preclude the enforcement of traditional
surrogacy contracts, they do impose certain limitations as to the types of compensation that
are permissible in such contracts. Initially, section 36-1-108(a)(2)–(3) proscribes payments

                                              -20-
in exchange for the surrender of a child or the termination of parental rights. In order to
comply with the public policy reflected in these provisions, compensation to a traditional
surrogate should not be contingent upon her surrender of the child or the termination of her
parental rights. See Watson, 6 Whittier J. Child & Fam. Advoc. at 547 (arguing that
compensation in surrogacy contracts should be permissible so long as “[s]urrogates are not
paid for the babies they ultimately produce, but are instead paid for their pregnancy services,
including becoming pregnant, carrying the child to term, and giving birth”); cf. Doe v. Att’y
Gen., 487 N.W.2d 484, 487, 489 (Mich. App. 1992) (holding that a surrogacy contract may
be enforced so long as any compensation “is solely for conception or surrogate gestation
services” and not for the “relinquishment of parental rights”); In re Baby M, 537 A.2d at
1241 (rejecting argument that payment was for surrogate’s services where payment was
contingent upon termination of the surrogate’s parental rights).

       Moreover, in furtherance of the goal of avoiding improper financial considerations,
the statutes disallow payments unrelated to the following: (1) reasonable legal services
related to the adoption process; (2) medical and counseling services related to the birth,
relinquishment, or adoption of the child; or (3) other matters related to the pregnancy and the
birth of the child, including expenses such as “housing, food, maternity clothing, child’s
clothing, utilities or transportation.”          Tenn. Code Ann. §§ 36-1-108(b)(2)(B),
-109(a)(1)(B)(i). These limitations further guard against the harm that some courts and
commentators have hypothesized may occur when financial concerns exert an improper
influence on a potential surrogate. See, e.g., Doe, 487 N.W.2d at 489 (expressing concern
that “[s]urrogacy-for-profit arrangements have the potential for demeaning women by
reducing them to the status of ‘breeding machines’”); In re Baby M, 537 A.2d at 1249
(expressing concern that surrogacy-for-profit arrangements may allow intended parents to
take advantage of a potential surrogate’s “need for money”); In re Baby Girl L.J., 505
N.Y.S.2d at 818 (indicating that “excess payments” in surrogacy contracts should not be
permitted). Consistent with the policies underlying sections 36-1-108 and -109, we hold that
the terms of a surrogacy contract pertaining to compensation will only be enforceable to the
extent that they are not contingent upon the surrogate’s surrender of the child or the
termination of her parental rights, and to the extent that they reflect the reasonable costs of
services, expenses, or injuries related to the pregnancy, the birth of the child, or other matters
inherent to the surrogacy process.11


       11
          Section 36-1-109(a)(1)(B)(i)–(iii) contains several provisions limiting payments to costs
that accrue during particular time periods relevant to the birth or surrender or parental consent to the
adoption of the child. These time limitations, however, fail to account for the fact that many
expenses associated with surrogacy agreements occur long before the birth of the child, such as the
costs associated with artificial insemination and pre-birth genetic testing for the purpose of
                                                                                          (continued...)

                                                 -21-
                                    4. Custody Statute
       Because traditional surrogacy agreements require courts to make a determination as
to the custody of a child, we must also consider the effect of Tennessee Code Annotated
section 36-6-106(a) (2014), which provides, in pertinent part, that “in any . . . proceeding
requiring the court to make a custody determination regarding a minor child, the
determination shall be made on the basis of the best interest of the child.” The statute further
provides fifteen factors for the court to consider,12 “where applicable,” and directs


       11
          (...continued)
determining paternity. Because these timing provisions are not essential to the policy embodied by
the statute, we decline to hold that public policy requires surrogacy contracts to comply with such
provisions in order to be enforceable.
       12
            The enumerated factors are as follows:

       (1) The strength, nature, and stability of the child’s relationship with each parent . . . ;

       (2) Each parent’s or caregiver’s past and potential for future performance of
       parenting responsibilities . . . ;

       (3) Refusal to attend a court ordered parent education seminar may be considered by
       the court as a lack of good faith effort in these proceedings;

       (4) The disposition of each parent to provide the child with food, clothing, medical
       care, education and other necessary care;

       (5) The degree to which a parent has been the primary caregiver, defined as the parent
       who has taken the greater responsibility for performing parental responsibilities;

       (6) The love, affection, and emotional ties existing between each parent and the
       child;

       (7) The emotional needs and developmental level of the child;

       (8) The moral, physical, mental and emotional fitness of each parent as it relates to
       their ability to parent the child. . . . ;

       (9) The child’s interaction and interrelationships with siblings, other relatives and
       step-relatives, and mentors, as well as the child’s involvement with the child’s
       physical surroundings, school, or other significant activities;

                                                                                            (continued...)

                                                  -22-
the court to consider “the location of the residences of the parents, the child’s need for
stability[,] and all other relevant factors.” Id. § 36-6-106(a).

        Our prior decisions establish that when courts are required by statute to make a
determination based on the best interests of a child, the parties cannot use a private
agreement to relieve the court of its obligation to conduct an independent inquiry. Tuetken
v. Tuetken, 320 S.W.3d 262, 272 (Tenn. 2010) (holding that parents may not enter into an
arbitration agreement that would “relieve the trial court of its duty to ensure that disputes
between parents are resolved in the best interests of the children”); Berryhill v. Rhodes, 21
S.W.3d 188, 194 (Tenn. 2000) (holding that parents may not enter into private agreements
that circumvent statutory child support obligations). Any agreement that purports to settle
the question of a child’s best interests is not binding on the court. Tuetken, 320 S.W.3d at
272 (“[P]arents cannot bind the court with an agreement affecting the best interest of their
children.”).

       In light of these principles, we hold that courts are not bound by any surrogacy
contract as to the determination of the best interests of a child. We are mindful, however,


       12
        (...continued)
       (10) The importance of continuity in the child’s life and the length of time the child
       has lived in a stable, satisfactory environment;

       (11) Evidence of physical or emotional abuse to the child, to the other parent or to
       any other person. . . . ;

       (12) The character and behavior of any other person who resides in or frequents the
       home of a parent and such person’s interactions with the child;

       (13) The reasonable preference of the child if twelve (12) years of age or older. . . . ;

       (14) Each parent’s employment schedule, and the court may make accommodations
       consistent with those schedules; and

       (15) Any other factors deemed relevant by the court.

Tenn. Code Ann. § 36-6-106(a)(1)–(15). This statutory language reflects a recent amendment to
section 36-6-106(a) that took effect on July 1, 2014. See Act of Apr. 4, 2014, ch. 617, §§ 4, 8,
2014-2 Tenn. Code Ann. Adv. Legis. Serv. 24, 25-26 (LexisNexis). Prior to the 2014 amendment,
the statute provided ten factors for courts to consider when making custody determinations. See id.
§ 36-6-106(a)(1)–(10) (2010 & Supp. 2013). The prior version of the statute was in effect during
the juvenile court proceedings in this case.

                                                 -23-
that in determining whether a contract is unenforceable on public policy grounds, courts must
interpret the contract so as to uphold its validity, if possible, and “invalidate only those
portions of the contract that are unenforceable.” Baugh, 340 S.W.3d at 384. Accordingly,
when faced with a surrogacy contract containing terms regarding the best interests of a child,
courts should determine the best interests of the child as required by section 36-6-106(a) and,
if possible, enforce the remainder of the contract. Although not binding, courts may consider
the terms of a surrogacy contract as a factor in the best interest analysis, particularly when
they reflect the parties’ expressed intent as to the best interests of the child at the time they
entered into the contract. See Tenn. Code Ann. § 36-6-106(a) (directing courts to consider
“all . . . relevant factors” in assessing the best interest of a child); cf. Tuetken, 320 S.W.3d
at 272 (concluding that courts may consider factors resulting from parties’ agreements, such
as a determination resulting from non-binding arbitration, in ruling on parentage issues). In
most instances, enforcing the parenting scheme as provided by a surrogacy contract will
support the best interests of the child. As observed by the Supreme Court of Wisconsin,
surrogacy agreements “allow[] the intended parents to plan for the arrival of their child,
reinforce[] the expectations of all parties to the agreement, and reduce[] contentious litigation
that could drag on for the first several years of the child’s life.” In re F.T.R., 833 N.W.2d at
649-50. Accordingly, these agreements tend to “promote[] stability and permanence in
family relationships” and, therefore, can advance the interests of the child. See id. On the
other hand, the “expos[ure] to contentious family relationships” from protracted disputes
concerning a child can cause significant harm. See id. at 650. In the context of surrogacy,
a contract may allow intended parents to plan for a child, limit litigation, and enhance
familial stability; these are all properly considered as “relevant factors” in the best interest
inquiry required by section 36-6-106(a). Nevertheless, when there is a conflict between the
contractual terms and the best interests of a child, the best interests as determined by the trial
court pursuant to section 36-6-106(a) must be given priority. See Tuetken, 320 S.W.3d at
271 (“Tennessee statutes, taken together, impose a duty on trial courts to protect the best
interests of children.”); Holloway v. Bradley, 230 S.W.2d 1003, 1006 (Tenn. 1950) (“The
supreme rule to which all others should yield is the welfare and best interest of the child.”).

     5. Statutes Defining Legal Parents and the Termination of Parental Rights
       Our statutes defining legal parents and establishing how a parent’s rights may be
terminated also have relevant policy implications. Our adoption code provides that a woman
may qualify as the “[l]egal parent” of a child in two ways: (1) by being “[t]he biological
mother of a child,” Tenn. Code Ann. § 36-1-102(28)(A); or (2) by being “[a]n adoptive
parent of a child,” id. § 36-1-102(28)(E).13 Once a woman attains the status of a legal parent,

       13
         In In re C.K.G., this Court recognized a limited exception to these definitions for an
intended mother who gave birth using a donated egg, finding that the adoption statutes did not apply
                                                                                      (continued...)

                                               -24-
her parental rights may only be terminated in three ways. First, if there is a statutory ground
for termination and the termination of the mother’s rights is in the best interests of the child,
an involuntary termination may be warranted. Tenn. Code Ann. § 36-1-113(c).14 Second,
when a mother consents to adoption, her parental rights may be terminated as part of the
adoption proceeding. See id. §§ 36-1-102(15)(C), -117(g). Third, a biological mother may
relinquish her rights by executing a “surrender,” which is defined as

       a document executed under the provisions of [section] 36-1-111, or under the
       laws of another state or territory or country, by the parent or guardian of a
       child, by which that parent or guardian relinquishes all parental or
       guardianship rights of that parent or guardian to a child, to another person or
       public child care agency or licensed child-placing agency for the purposes of
       making that child available for adoption[.]

Id. § 36-1-102(47); see also In re Angela E., 303 S.W.3d 240, 247-48 (Tenn. 2010)
(describing the required procedure for executing a surrender).15

        None of these statutes demonstrate a public policy prohibiting the enforcement of
traditional surrogacy agreements. Taken together, however, these statutes establish who
qualifies as a legal parent and the manner in which parental rights may be terminated. A
person’s status as a “legal parent” gives rise to numerous rights and obligations, all of which
are subject to supervision and enforcement by the courts; likewise, any effort to terminate
parental rights involves judicial scrutiny. See, e.g., In re Angela E., 303 S.W.3d at 249
(requiring courts to find that all requirements for involuntary termination are present, even


       13
          (...continued)
in the specific circumstances of that case. See 173 S.W.3d at 722-23. The Court specified that the
holding in In re C.K.G. was not designed to control cases involving traditional surrogacies. Id. at
730.
       14
          Statutory grounds for the involuntary termination of parental rights include circumstances
such as abandonment by the parent, substantial noncompliance with the terms of a permanency plan,
and child abuse. See id. § 36-1-113(g). None of these grounds are at issue in this case.
       15
          A surrender requires approval by a juvenile, circuit, or chancery court, see Tenn. Code Ann.
§ 36-1-111(b), but unlike “parental consent,” a surrender need not be filed in the same proceeding
as the petition for adoption and may be filed prior to the filing of the petition for adoption. Neither
parental consent nor surrender may occur prior to the birth of the child, id. § 36-1-111(d)(2), and,
unless the court grants a waiver for good cause shown, “[n]o surrender or parental consent shall be
valid that is made within three (3) calendar days subsequent to the date of the child’s birth, such
period to begin on the day following the child’s birth,” id. § 36-1-111(d)(3).

                                                 -25-
where the parent does not contest the termination of his or her rights).

        Other state courts considering traditional surrogacy agreements have declined to allow
parties to circumvent statutory procedures in regard to the termination of a surrogate’s
parental rights. When considering the validity of a traditional surrogacy agreement, a
California appellate court found that absent compliance with statutory procedure, the
surrogacy contract was insufficient “to deprive the ‘surrogate’ of the legal parental tie she
would otherwise possess.” In re Marriage of Moschetta, 30 Cal. Rptr. 2d 893, 894, 900 (Ct.
App. 1994). Likewise, the Supreme Court of Wisconsin found that the statutes providing for
termination of parental rights include procedural safeguards that the parties were not entitled
to circumvent via private agreement. In re F.T.R., 833 N.W.2d at 651; see also Armstrong,
704 S.W.2d at 213 (holding that terms of a surrogacy contract are voidable to the extent that
they conflict with the termination of parental rights statute).

        Like these courts, we conclude that the enforcement of a traditional surrogacy contract
must occur within the confines of the statutes governing who qualifies as a legal parent and
how parental rights may be terminated. See also Dick Broad. Co. of Tenn. v. Oak Ridge FM,
Inc., 395 S.W.3d 653, 668 (Tenn. 2013) (“It is well established that the laws affecting
enforcement of a contract, and existing at the time and place of its execution, enter into and
form a part of the contract.” (quoting Kee v. Shelter Ins. Co., 852 S.W.2d 226, 228 (Tenn.
1993))). Just as parents may not use a private agreement to deprive courts of their designated
role in determining the best interests of a child in a custody determination, see Tuetken, 320
S.W.3d at 272, a parent may not avoid judicial oversight of the termination of parental rights
by the terms of a contract. Hence, a traditional surrogate, as the biological mother of the
child, is a legal parent until her parental rights are terminated through one of our statutory
procedures. See Tenn. Code Ann. § 36-1-102(28)(A). In a traditional surrogacy, an intended
mother—who, by definition, is not genetically related to the child—may only attain the status
of a legal parent through adoption. See id. § 36-1-102(28)(E).

        As stated, whenever possible, courts should interpret a contract in a way that supports
its validity and invalidates only the offending contractual terms. In many instances, a court
will be able to successfully sever any improper terms related to the termination of parental
rights while effectuating the main purpose of the agreement. See, e.g., In re F.T.R., 833
N.W.2d at 651 (finding that provisions requiring termination of parental rights were
severable because the agreement primarily pertained to the “custody and placement” of the
child).

                               6. Other Miscellaneous Statutes
        While several other statutes touch upon elements of surrogacy contracts, none supply
a basis for declaring traditional surrogacy contracts unenforceable on public policy grounds.

                                             -26-
For example, Tennessee Code Annotated section 68-3-306 (2013) provides that “[a] child
born to a married woman as a result of artificial insemination, with consent of the married
woman’s husband, is deemed to be the legitimate child of the husband and wife.” This
statute does not apply in the context of a traditional surrogacy because the statute
contemplates an agreement between a husband and wife to have a child, which they intend
to raise, via the artificial insemination of the wife’s egg, typically as a result of infertility on
the part of the husband. See In re C.K.G., 173 S.W.3d at 728; see also R.R. v. M.H., 689
N.E.2d 790, 795 (Mass. 1998) (holding that artificial insemination statute did not apply “to
the child of a married surrogate mother” because it was limited to “the status of a child born
to a fertile mother whose husband, presumably infertile, consented to her artificial
insemination with the sperm of another man so that the couple could have a child biologically
related to the mother”); Jane Marie Lewis, Note, New-Age Babies and Age-Old Laws: The
Need for an Intent-Based Approach in Tennessee to Preserve Parent-Child Succession for
Children of Assisted Reproductive Technology, 43 U. Mem. L. Rev. 479, 481 (2012) (noting
that section 68-3-306 concerns only “the straightforward situation” in which a married couple
wishes to have a child together through artificial insemination).

       Of similarly limited relevance are Tennessee Code Annotated sections 36-2-401 to
-403 (2014), which provide “a single means to establish parentage of children born of
donated embryo transfer to [a] recipient intended parent,” id. § 36-2-401. Under these
provisions, the custodian of an embryo—defined as “the person . . . who hold[s] the legal
rights and responsibilities for a human embryo”—may enter into a written contract
relinquishing all rights and responsibilities regarding the embryo to an intended recipient
parent. Id. §§ 36-2-402(1), -403(a)(1)–(2). A child born pursuant to this procedure shall be
considered the child of each intended parent who is a party to the contract, without any
further requirement to terminate the genetic parents’ rights or for the intended parents to
adopt. Id. § 36-2-403(d). Because traditional surrogacies do not involve donated embryo
transfers, this procedure is not directly applicable to the facts before us; however, these
provisions are indicative of a policy geared toward the accommodation of assisted
reproductive technology, which further supports the conclusion that the public policy of our
state does not forbid traditional surrogacy contracts.

                                 7. Tennessee Constitution
       Pursuant to the “law of the land” provision of article I, section 8 of the Tennessee
Constitution,16 the privacy rights of parents entitle them “to care for children without
unwarranted state intervention unless there is a substantial danger of harm to the children.”

       16
         Article I, section 8 provides, in its entirety, “That no man shall be taken or imprisoned, or
disseized of his freehold, liberties or privileges, or outlawed, or exiled, or in any manner destroyed
or deprived of his life, liberty or property, but by the judgment of his peers or the law of the land.”

                                                 -27-
In re Swanson, 2 S.W.3d 180, 187 (Tenn. 1999) (citing Hawk v. Hawk, 855 S.W.2d 573, 579
(Tenn. 1993)). Thus, “before a parent’s rights can be terminated, there must be a showing
that the parent is unfit or that substantial harm to the child will result if parental rights are not
terminated.” Id. at 188; see also In re Adoption of A.M.H., 215 S.W.3d 793, 809 (Tenn.
2007). These constitutional concerns, however, come into play only in proceedings to
terminate parental rights that are “involuntary in nature.” In re Angela E., 303 S.W.3d at
249; see also Tenn. Code Ann. § 36-1-113(c). Neither article 1, section 8 nor any other
provision of our constitution requires a showing of substantial harm to the child where the
termination of parental rights is voluntary in nature. Thus, no such showing is
constitutionally required for courts to terminate parental rights upon the execution of a
surrender, see Tenn. Code Ann. § 36-1-111, or parental consent to an adoption, see id. §
36-1-117(g).

       Under this framework, parties to a traditional surrogacy contract may properly carry
out the contractual terms by complying with any of the available statutory methods for
terminating a biological mother’s parental rights. If the termination proceedings are of a
voluntary nature, then termination may occur without a showing that a surrogate is unfit or
that substantial harm to the child will occur absent termination. If a surrogate contests the
termination of her parental rights, however, and the termination proceedings take on an
involuntary nature, then the statutory procedures for safeguarding a parent’s constitutional
rights must be satisfied before contractual terms relating to termination can be enforced.

                                      8. Contract Law
       Finally, the policy underlying the common law of our state does not forbid traditional
surrogacy agreements. To the contrary, “[c]ontract law in Tennessee plainly reflects the
public policy allowing competent parties to strike their own bargains.” Ellis v. Pauline S.
Sprouse Residuary Trust, 280 S.W.3d 806, 814 (Tenn. 2009). Tennessee common law
recognizes a number of contractual defenses, including fraud, duress, undue influence,
mistake, or incapacity. See Barnes v. Barnes, 193 S.W.3d 495, 500 (Tenn. 2006) (discussing
duress); Rawlings v. John Hancock Mut. Life Ins. Co., 78 S.W.3d 291, 297, 301 (Tenn. Ct.
App. 2001) (discussing fraud, duress, and undue influence); Williams v. Botts, 3 S.W.3d 508,
509-10 (Tenn. Ct. App. 1999) (discussing mistake). Like any other contract, surrogacy
contracts are subject to these defenses, which may be raised in an independent declaratory
judgment action, see Tenn. Code Ann. § 29-14-102 (2012), or as a defense in an action
brought by another party to enforce the contract, see In re F.T.R., 833 N.W.2d at 649 (finding
that generally applicable contract defenses are available in an action to enforce a traditional
surrogacy agreement). While these defenses, if substantiated by proof, may invalidate a
particular surrogacy contract, none prohibit the enforcement of traditional surrogacy
agreements on public policy grounds.



                                                -28-
        In summary, the public policy of our state does not preclude the enforcement of
traditional surrogacy contracts. Their enforceability, however, is not without bounds.
Compensation may not be contingent upon the surrender of the child or the termination of
parental rights, and compensation is restricted to the reasonable costs of services, expenses,
or injuries related to the pregnancy, the birth of the child, or other matters inherent to the
surrogacy process. Moreover, the terms of a surrogacy contract may not dispense with a
judicial determination of the best interests of the child. Likewise, the terms of a surrogacy
contract may not circumvent the statutes governing a person’s status as a legal parent or the
statutory procedures for terminating parental rights. Finally, termination of parental rights
in an involuntary proceeding may not occur absent a finding that the parent is unfit or that
substantial harm to the child will result if parental rights are not terminated.

                                   9. Public Policy Applied
        Having concluded that traditional surrogacy contracts do not violate public policy as
a general rule, we turn to the question of whether any terms of the contract at issue are
unenforceable on public policy grounds. The Surrogate argues that the contract violated the
“public policy in favor of the best interest determination dictating the decree of custody,” and
that the juvenile court failed to conduct an adequate best interest analysis. We disagree.

        The surrogacy contract provided for the Intended Father to take “physical custody”
of the child or children immediately upon birth and included a provision in which the
Surrogate “acknowledge[d] that the best interest of the child . . . [was] served . . . by the
Intended Parents taking immediate custody of the child [upon birth].” Interpreting the
contract in a way that upholds its validity, as we must, this language reflects the parties’
intent as to who would take physical custody following the birth, as well as the Surrogate’s
acknowledgment that the best interests of the Child would be served in the custody of the
Intended Parents.

       Consistent with this interpretation, the record does not indicate that the juvenile court
considered the contract binding as to its best interests analysis. To the contrary, the Consent
Order, approved for entry by all parties, awarded custody to the Intended Father upon birth
based upon a determination by the juvenile court that the award of custody was “in the best
interest of the Child.” The Surrogate characterizes the Consent Order as failing to give
sufficient consideration to the factors enumerated in Tennessee Code Annotated section
36-6-106; however, in context, many of the enumerated factors of section 36-6-106(a) were
simply inapplicable in this instance, and the Surrogate has made no attempt to explain how
those that do apply would fail to support an award of custody to the Intended Father. As
indicated, the juvenile court was entitled to consider the terms of the contract and the parties’
expressed intent as to the best interests of the Child. The juvenile court here also was entitled
to consider the fact that the Surrogate had joined the petition to ratify the surrogacy contract

                                              -29-
and, in an affidavit attached to the petition, had attested to her continued belief that it was “in
the [C]hild’s best interest for [the Intended Parents] to be declared the legal parents of the
[C]hild.” Under these circumstances, we find no violation of public policy with regard to the
award of custody.

        Moreover, we find no basis to conclude that the terms of the surrogacy contract
relating to monetary compensation rendered the contract unenforceable. No portion of the
compensation was contingent upon the surrender of the Child or the termination of the
parental rights of the Surrogate. While the record generally indicates that the Intended
Parents paid approximately $42,000 to cover the Surrogate’s medical and legal fees, and an
additional $31,000 for the pain, suffering, and other expenses related to the pregnancy and
birth, there is no specific information as to the timing or amounts of the payments. The
surrogacy contract does specify, however, that all payments are related to legal and medical
costs, or are meant to compensate the Surrogate for “expenses or injuries the Surrogate incurs
in the course of complying with the terms of [the surrogacy contract].” Neither party asserts
that the payments exceeded the reasonable costs of services, expenses, or injuries related to
the pregnancy, the surrogacy process, or the birth of the Child. While we recognize the
significant amounts paid by the Intended Parents to the Surrogate pursuant to the contract,
the limited proof in this record does not supply any basis to conclude that the payments were
impermissible.

       The terms of the surrogacy contract regarding the status of the parties as legal parents
are more problematic. In particular, the contract provides that “any child or children [the
Surrogate] delivers as a result of this Agreement is . . . biologically . . . and contractually the
child or children of the Intended Parents.” The contract further provides that no “action [the
Surrogate] takes pursuant to this Agreement makes her a ‘mother’ or ‘parent’ to the child or
children she delivers,” including the use of her “eggs (genetic material).”

        Because the Surrogate is the biological mother of the Child, see Tenn. Code Ann. §
36-1-102(10), she qualifies as a legal parent, see id. § 36-1-102(28)(A). Our statutes provide
no mechanism by which a biological birth mother—including a traditional surrogate—may
use a contract to avoid attaining the status of a legal parent or to negate parental status prior
to the birth of a child. Had the General Assembly intended to authorize such a procedure,
it could have done so, as evidenced by the enactment of a statutory procedure permitting the
custodian of an embryo to enter into a written contract relinquishing all rights and
responsibilities regarding the embryo to an intended recipient parent. See id. §§ 36-2-402(1),
-403(a)(1)–(2). As noted, parties to a traditional surrogacy contract must comply with our
statutory procedures in order to terminate the parental rights of a traditional surrogate. Our
statutory procedures unequivocally prohibit the voluntary relinquishment of a biological birth
mother’s parental rights prior to birth through either surrender or parental consent to

                                               -30-
adoption. Id. § 36-1-111(d)(2). Thus, the provisions of the contract at issue that attempt to
circumvent statutory procedure by terminating or negating the parental rights of the Surrogate
prior to birth contravene the public policy of our state. Those provisions are therefore
unenforceable and without legal effect.

        The invalidity of these contractual provisions does not, however, preclude the
enforcement of the contract as a whole. The enforcement of the remaining terms of the
contract comports with the parties’ intent as expressed in the severability clause of the
contract, which provides that “any provision . . . deemed to be invalid or unenforceable . . .
shall be severable from the remainder of [the contract],” and “shall not cause the remainder
to be invalid or unenforceable.” See Penske Truck Leasing Co. v. Huddleston, 795 S.W.2d
669, 671 (Tenn. 1990) (explaining that courts should consider the intent of the parties, as
reflected in the terms of the contract, in determining whether a portion of a contract is
severable from the remaining terms).

        While our public policy does not preclude the enforcement of the remaining terms of
the contract, none provides a basis for the juvenile court’s termination of the Surrogate’s
parental rights. The contract specifies that it “in no way constitutes . . . relinquishment of
parental rights.” Moreover, as indicated, our public policy requires parties to operate within
the confines of our statutory procedures in securing the termination of a biological mother’s
parental rights, which include involuntary termination, see Tenn. Code Ann. § 36-1-113,
parental consent to adoption, see id. §§ 36-1-102(15)(C), -117(g), and surrender, see id. §§
36-1-102(47), -111(d), none of which may occur prior to the birth of a child. Here, the
Intended Parents contend that the surrogacy statute provides an additional, independent
procedure for terminating parental rights by providing that “[n]o surrender pursuant to this
part is necessary to terminate any parental rights of the woman who carried the child to term
under the circumstances described in this subdivision (48) and no adoption of the child by
the biological parent(s) is necessary.” Id. § 36-1-102(48)(B). The Surrogate agrees with this
interpretation, but contends that the surrogacy statute cannot serve as a basis for termination
in this instance because the Intended Parents were not married at the time that the surrogacy
contract was created or at the time of the juvenile court’s termination of the Surrogate’s
parental rights.17

        Contrary to the interpretation advanced by the parties, we conclude that the General
Assembly did not intend for section 36-1-102(48)(B) to operate as an independent procedure
for the termination of the parental rights of a traditional surrogate. As noted, the surrogacy

       17
         The Surrogate expressly concedes that if we determine that the conditions of the surrogacy
statute were satisfied, then the juvenile court properly terminated her parental rights pursuant to the
surrogacy statute. We are not required to accept this concession.

                                                 -31-
statute defines surrogacy under two different circumstances: “gestational surrogacy” in
subsection (A)(i) and “traditional surrogacy” in subsection (A)(ii). With gestational
surrogacy, the surrogate is not the biological mother of the child, and the parties do not
intend that the surrogate will be the child’s legal mother. Under these circumstances, the
gestational surrogate has no parental rights recognized under Tennessee law.18 This is
consistent with the language in section 36-1-102(48)(B) that “[n]o surrender . . . is necessary
to terminate any parental rights” of a gestational surrogate. Similarly, because the intended
parents are the biological parents, no adoption of the child by them is necessary. See Tenn.
Code Ann. § 36-1-102(48)(B) (stating that “no adoption of the child by the biological
parent(s) is necessary”). It is apparent, therefore, that the General Assembly did not intend
to enact a procedure for termination of parental rights under the circumstances of gestational
surrogacy. Instead, section 36-1-102(48)(B) operates as a statement of public policy that a
woman who carries a fetus to term under the statutory definition of gestational surrogacy
does not attain the status of a legal parent under Tennessee law and, therefore, the statutory
procedures governing surrender and adoption do not apply.

        In a traditional surrogacy, in contrast, the surrogate is the biological and legal mother
of the child. As with gestational surrogacy, no adoption of the child by the biological father
is necessary. In the context of traditional surrogacy, however, the meaning of the language
of section 36-1-102(48)(B)—that “[n]o surrender pursuant to this part is necessary to
terminate any parental rights of [the biological mother]”—is ambiguous. While a surrender
is one procedure for terminating parental rights, the surrogacy statute is silent as to whether
any other statutory procedure—for example, parental consent to adoption or involuntary
termination—is necessary to terminate any parental rights of a traditional surrogate. In our
view, it would be inconsistent with the other provisions in the adoption code, as well as the
neutral stance on surrogacy expressed in section 36-1-102(48)(C), to construe this silence to
mean that none of the other statutory procedures is necessary to terminate the parental rights
of a traditional surrogate.

        As previously discussed, the legislative history indicates that the language in section
36-1-102(48)(B) originated with only gestational surrogacy in mind. Consistent with the
legislative history, we conclude that section 36-1-102(48)(B) serves to clarify that no
termination of “any” parental rights of a gestational surrogate is necessary, but does not




       18
           The definition of gestational surrogacy in section 36-1-102(48)(A)(i) differs from the
situation in In re C.K.G., where the gestational surrogate gave birth using a donated egg, the parties
intended for the gestational surrogate to be the legal mother, and the biological mother who donated
the egg had not contested the gestational surrogate’s parentage claim. 173 S.W.3d at 722-23, 730.

                                                -32-
operate as an additional independent procedure for termination.19

        In summary, the statutory procedures for terminating the parental rights of a traditional
surrogate are limited to involuntary termination, parental consent to adoption, and surrender.
Because neither the parties nor the juvenile court complied with any of these procedures in
this instance, the portion of the juvenile court’s order terminating the parental rights of the
Surrogate must be set aside. See In re Angela E., 303 S.W.3d at 247-48, 254-55 (discussing
the statutory requirements that must be satisfied for surrender or involuntary termination).
Our ruling does not preclude the termination of the parental rights of the Surrogate in a future
proceeding. Absent a basis for involuntary termination, however, termination may only
occur if the Surrogate executes a surrender or consents to a petition for adoption.20

       Furthermore, unless and until termination of the parental rights of the Surrogate
occurs, she will retain both the rights and the responsibilities associated with legal
parenthood. Accordingly, the case must be remanded to the juvenile court for a
determination of visitation pursuant to Tennessee Code Annotated sections 36-6-101 to -612
(2014) and child support pursuant to Tennessee Code Annotated sections 36-5-101 to -3111
(2014).

                              C. Subject Matter Jurisdiction
       We next consider the Surrogate’s contention that the juvenile court lacked subject
matter jurisdiction. Subject matter jurisdiction refers to a court’s authority to adjudicate a
particular case or controversy and “depends on the nature of the cause of action and the relief
sought.” Chapman, 380 S.W.3d at 712. Courts have subject matter jurisdiction only when
conferred by statute or by a provision of the state or federal constitution. Id.; Northland, 33
S.W.3d at 729. The party asserting subject matter jurisdiction bears the burden of proof.
Chapman, 380 S.W.3d at 712 (citing Redwing v. Catholic Bishop for the Diocese of
Memphis, 363 S.W.3d 436, 445 (Tenn. 2012)).

       As a preliminary consideration, the Intended Parents contend that the Surrogate failed
to present the subject matter jurisdiction claim in the juvenile court and, therefore, has


       19
          Because we conclude that the surrogacy statute does not constitute an independent
procedure for the termination of parental rights, we decline to reach the Surrogate’s argument
regarding the marital status of the Intended Parents.
       20
           We recognize the possibility that the Intended Parents may pursue a stepparent adoption
in the future in an attempt to establish the legal parenthood of the Intended Mother. See Tenn. Code
Ann. § 36-1-102(28)(E). Aside from the public policy matters discussed above, we decline to
comment on the issues that may arise in such an action.

                                               -33-
waived the issue on appeal. Issues related to subject matter jurisdiction, however, are not
subject to waiver. In re Estate of Smallman, 398 S.W.3d 134, 148 (Tenn. 2013) (“Subject
matter jurisdiction is non-waivable and must be considered by an appellate court.”); Landers
v. Jones, 872 S.W.2d 674, 675 (Tenn. 1994) (“[S]ubject matter jurisdiction cannot be
waived . . . .”). In consequence, if the juvenile court lacked jurisdiction as to a particular
subject matter, its ruling as to that issue is a nullity. In re Estate of Trigg, 368 S.W.3d 483,
489 (Tenn. 2012) (“[T]he orders and judgments entered by courts without jurisdiction over
the subject matter of a dispute are void . . . .”).

       As to whether the juvenile court had subject matter jurisdiction in these circumstances,
we first observe the obvious—that our statutes offer limited guidance as to how courts should
handle surrogacy disputes. As is relevant here, Tennessee Code Annotated section
36-1-102(48)(A)(ii) defines the term “surrogate birth” as “[t]he insemination of a woman by
the sperm of a man under a contract by which the parties state their intent that the woman
who carries the fetus shall relinquish the child to the biological father and the biological
father’s wife to parent.” Section 36-1-102(48)(B) specifies that “[n]o surrender . . . is
necessary to terminate any parental rights of the woman who carried the child to term under
the circumstances described in this subdivision (48) and no adoption of the child by the
biological parent(s) is necessary.”

       Because section 36-1-102(48) is located within the adoption chapter of the Tennessee
Code, the Surrogate argues that the statute necessarily implicates “issues of adoption,” which
“only a chancery or circuit court has proper jurisdiction to hear.” The Intended Parents, on
the other hand, contend that “in surrogacy cases such as the one at bar, . . . no adoption is
necessary, and therefore the court in which adoptions properly occur is irrelevant in this
matter.”

        A primary consideration is that juvenile courts “may exercise only such jurisdiction and
powers as have been conferred on them by statute.” In re D.Y.H., 226 S.W.3d 327, 330
(Tenn. 2007). Thus, we must determine whether each aspect of the Consent Order fell within
the jurisdiction of the juvenile court as established by statute.

                                          1. Paternity
       Consistent with several provisions in the surrogacy contract designed to ensure the
Intended Father’s paternity of the Child, the juvenile court first concluded that “[the Intended
Father qualifies as] . . . the genetic and biological father of the Child.” The jurisdictional
basis for a finding of paternity is Tennessee Code Annotated section 36-2-307 (2014), which




                                             -34-
provides that juvenile courts, concurrently with all trial courts of general jurisdiction,21 shall
have jurisdiction over proceedings to establish paternity or parentage, unless a petition for
adoption involving the same child has been filed. Tenn. Code Ann. § 36-2-307(a)(1),
(c)(1)–(4); see also Price v. Bright, No. E2003-02738-COA-R3-CV, 2005 WL 166955, at *7
(Tenn. Ct. App. Jan. 26, 2005) (holding that a juvenile court has “subject matter jurisdiction
over [a] petition to establish paternity” pursuant to section 36-2-307(a)(1)); P.E.K. v. J.M.,
52 S.W.3d 653, 660 (Tenn. Ct. App. 2001) (holding that chancery and juvenile courts have
concurrent jurisdiction “over matters involving paternity”).22

        In this instance, no petition for adoption had been filed at the time the juvenile court
entered the Consent Order establishing paternity. The juvenile court, therefore, properly
exercised its authority to establish paternity, as provided by section 36-2-307(a)(1). Neither
the placement of the surrogacy statute within the adoption chapter nor the possibility of a
future adoption proceeding diminishes the juvenile court’s power to determine paternity
issues.

                                           2. Custody
        Following the confirmation of paternity, the juvenile court found the Intended Father
to be “the legal father of the Child with all associated rights and responsibilities for the Child
immediately upon birth, including full decision-making authority.” The Consent Order
directed that “the [Intended Parents] shall have the sole right to physical and legal custody of
the Child immediately upon birth.”

        Tennessee Code Annotated section 36-2-311(a)(9) (2014) provides that any court
determining paternity is authorized to “make an order declaring the father of the child,” which
is to include, among other things, a “[d]etermination of the custody of the child.” See also
Price, 2005 WL 166955, at *7 (concluding that where a juvenile court properly had
jurisdiction to establish paternity, “[i]t necessarily follows that the [j]uvenile [c]ourt also had
subject matter jurisdiction over the initial custody determination” pursuant to section
36-2-311(a)(9)). Accordingly, once paternity was established, section 36-2-311(a)(9)




        21
        Trial courts of general jurisdiction include circuit and chancery courts. In re D.Y.H., 226
S.W.3d at 330 & n.2.
        22
          Upon the filing of an adoption petition, the adoption court assumes exclusive jurisdiction
over all parentage issues, and any pending or subsequent parentage complaint filed in the juvenile
court must be transferred to the adoption court upon the motion of any party, the juvenile court, or
the adoption court. Tenn. Code Ann. § 36-2-307(c)(2)–(3).

                                               -35-
empowered the juvenile court to make an initial determination of custody effective upon the
birth of the Child.23

                              3. Termination of Parental Rights
        The jurisdiction of a juvenile court to order the termination of parental rights depends
upon the basis asserted for termination. For example, juvenile courts have jurisdiction to
accept a surrender or to order termination on an involuntary basis in a separate proceeding
related to a future adoption; however, they do not have the authority to adjudicate a petition
for adoption or to order termination as part of an adoption proceeding, as these matters are
within the exclusive jurisdiction of the circuit and chancery courts. See id. § 36-1-102(16)(A)
(providing that the term “[c]ourt,” as used in the adoption statutes, refers generally to “the
chancery or circuit court” and only includes the juvenile court for certain specified purposes,
such as the acceptance of a surrender and the involuntary termination of parental rights); id.
§ 36-1-113(a) (authorizing juvenile courts to order the involuntary termination of parental
rights); see also id. § 37-1-103 (2014) (providing matters within the exclusive original
jurisdiction of the juvenile courts); id. § 37-1-104 (providing matters within the concurrent
jurisdiction of the juvenile courts).

        As noted, in this instance, neither the parties nor the juvenile court followed any of the
statutory procedures for the termination of parental rights. Our determination that the juvenile
court lacked any cognizable basis for termination pretermits our consideration of whether the
juvenile court had the jurisdictional authority to terminate the Surrogate’s parental rights.

                        D. Tennessee Rule of Civil Procedure 60.02
       The Surrogate’s only remaining contention is that the juvenile court should have
granted her relief pursuant to Tennessee Rule of Civil Procedure 60.02 because her parental
rights were terminated without adequate legal representation. In light of our holding that there
was no basis for the termination of the parental rights of the Surrogate, this issue is likewise
pretermitted.



        23
          An alternative basis for juvenile court jurisdiction over the paternity and custody of a child
is found in Tennessee Code Annotated section 37-1-104(f) (2014), which provides that
“[n]otwithstanding any provision of law to the contrary,” juvenile courts have concurrent jurisdiction
with circuit and chancery courts to adjudicate “proceedings to establish the paternity of children born
out of lawful wedlock and to determine any custody, visitation, support, education or other issues
regarding the care and control of children born out of wedlock.” Because the juvenile court in this
instance had jurisdiction under Tennessee Code Annotated sections 36-2-307(a)(1) and
36-2-311(a)(9), we need not address whether section 37-1-104(f) would also serve as a basis for the
exercise of jurisdiction.

                                                 -36-
                                E. Appellate Attorneys’ Fees
       Finally, the Intended Parents seek an award of attorneys’ fees, contending that the
Surrogate acted in bad faith by attempting to obtain custody without offering to reimburse the
monies paid to her pursuant to the surrogacy contract. This Court may award appellate
attorneys’ fees when an appeal is “frivolous or taken solely for delay.” Tenn. Code Ann. §
27-1-122 (2000). Because this appeal does not meet either of these criteria, an award of
attorneys’ fees is not warranted.

                                 F. Need for Legislative Action
        As illustrated in this instance, surrogacy is an area of the law that involves
“far-reaching, profoundly complex, and competing public policy considerations.” In re
C.K.G., 173 S.W.3d at 730. While we have relied upon our current laws to resolve the issues
in this case, the General Assembly is the more appropriate branch of government to address
the regulation of surrogacy agreements in a comprehensive fashion. See id. at 731 (“The
General Assembly is better suited than the courts to . . . decid[e] whether generally to subject
procreation via technological assistance to governmental oversight, and if so, to determine
what kind of regulation to impose.”); see also In re Marriage of Moschetta, 30 Cal. Rptr. 2d
at 903 (“Once again the need for legislative guidance regarding the difficult problems arising
from surrogacy arrangements is apparent.”); In re F.T.R., 833 N.W.2d at 653 (observing that
“[s]urrogacy is currently a reality in our . . . court system” and urging the state legislature to
enact legislation so that all parties understand “the expectations and limitations” involved in
the surrogacy process). Our surrogacy statute—which defines surrogacy but lacks a clear
process for persons to create, carry out, and enforce traditional surrogacy agreements—leaves
parties to surrogacy contracts and courts ill-equipped to deal with the complex questions that
inevitably arise in this area of the law. We encourage our General Assembly to follow the
lead of other state legislatures that have enacted statutes to address the fundamental questions
related to surrogacy. Legislation could provide useful guidance by addressing whether the
different types of surrogacy arrangements are compliant with public policy, what requirements
the parties must satisfy in order to create an enforceable surrogacy contract, what procedures
are available to address disputes arising out of surrogacy agreements, and which courts have
jurisdiction to adjudicate those disputes.

                                          IV. Conclusion
        The public policy of our state does not prohibit the enforcement of traditional
surrogacy contracts but does prohibit the following: (1) compensation that is contingent upon
the surrender of the child, is contingent upon the termination of the surrogate’s parental rights,
or exceeds the reasonable costs of services, expenses, or injuries related to the pregnancy, the
birth of the child, or other matters inherent to the surrogacy process; (2) binding agreements
as to the best interests of a child; (3) contractual terms that would circumvent the established
procedures for determining a person’s status as a legal parent or terminating parental rights;

                                              -37-
and (4) termination of parental rights in an involuntary proceeding absent a finding that the
parent is unfit or that substantial harm to the child will result if parental rights are not
terminated.

        In this instance, the contractual provisions circumventing the statutory procedures for
the termination of parental rights are unenforceable. Because there was no cognizable basis
for the termination of the Surrogate’s parental rights, we vacate that portion of the Consent
Order; otherwise, the judgments of the juvenile court and Court of Appeals are affirmed. The
case is remanded to the juvenile court to determine visitation and child support. Costs are
taxed one-half to the Surrogate and her surety and one-half to the Intended Parents and their
surety, for which execution may issue if necessary.




                                                    _________________________________
                                                    GARY R. WADE, CHIEF JUSTICE




                                             -38-